Citation Nr: 1536327	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  08-16 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder depressed type, depressive disorder, and psychosis.  


REPRESENTATION

The Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from January 1979 to December 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for an acquired psychiatric disability.  

This matter was previously remanded by the Board in November 2011 to obtain a VA examination and opinion to assist in determining the nature and etiology of the Veteran's psychiatric disorder.  In March 2014, the matter was remanded again by the Board to obtain an addendum opinion to clarify the previous medical opinion, to obtain private treatment records, and requested the Veteran submit authorizations to release medical information.  The Veteran submitted those authorizations, and a negative response was received from the institutions regarding any more documentation.  Additionally, as discussed below, the Board finds that the May 2014 addendum VA examination report was thorough, adequate, and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.    


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of a schizoaffective disorder, depressive type.  

2.  The schizoaffective disorder was not "noted" upon entry to active service in January 1979.  

3.  The schizoaffective disorder did not clearly and unmistakably exist prior to service.

4.  The Veteran demonstrated symptoms of yelling, swearing, and being combative and abusive while in service; however, these symptoms were found to be related to excessive alcohol abuse.  

5.  Symptoms of schizoaffective disorder were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service. 

6.  The current schizoaffective disorder manifested many years after service separation and is not causally or etiologically related to active military service.   


CONCLUSION OF LAW

An acquired psychiatric disability to include schizoaffective disorder depressed type, depressive disorder, and psychosis was not incurred in or caused by active service, and may not be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1112, 1131, 1132, 1133, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This duty to notify was satisfied through a January 2008 letter to the Veteran that addressed all three notice elements and was sent prior to the initial decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also notified of effective dates for ratings and degrees of disability.  See Dingess, 19 Vet. App. 473.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  See     38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, and VA examination reports.  

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA examination (the report of which has been associated with the claims file) in November 2011, and an addendum to that opinion was received in January 2012.  Additionally, the Board remanded for a second addendum opinion, which was obtained in May 2014 by another VA examiner.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a mental examination, and offered opinions with supporting rationale.  

The Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Presumption of Soundness 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In the November 2011 VA examination, the VA examiner stated the record clearly mentions episodic symptoms of depression prior to military service.  However, the service treatment records do not disclose any mental health disorder upon entrance to service.  As stated above, only such conditions as are recorded in examination reports are to be considered as noted; therefore, the Board finds that a preexisting acquired psychiatric disorder was not "noted" at service entrance.  38 U.S.C.A. 	 § 1111; 38 C.F.R. § 3.304(b).    

Therefore, the burden shifts to VA to demonstrate by clear and unmistakable evidence that the disorder preexisted service and, if it did preexist service, that it was clearly and unmistakably not aggravated by service.  See 38 U.S.C.A. § 1111.  The Board finds that the presumption of soundness has not been rebutted.  The evidence in this case shows that psychiatric symptoms may have existed prior to service, as the Veteran reported symptoms of depression since childhood, but does not demonstrate that the current psychiatric disorders clearly and unmistakably existed prior to service.

Review of the medical records demonstrates that the Veteran was hospitalized and treated for a psychiatric disorder in May 1999.  At that time, the Veteran reported no prior psychiatric treatment.  See May 1999 private psychiatric evaluation.   However, in the July to September 1999 outpatient notes, the Veteran indicated a long history of depression.  Then in April 2003, the Veteran was treated at the VA Medical Center (VAMC), and at that time, he reported a long history of depression, that started in childhood and worsened after his mother died.  In 2004, the Veteran was again hospitalized at the VAMC for psychosis.  At that time, it was noted that the Veteran had a history of episodic depression since childhood, but that the Veteran was a poor historian.  See February 2004 VAMC mental health note.  Furthermore, the November 2011 VA medical examiner noted that the Veteran acknowledged treatment prior to active service during the mental health interview.   

Based on this evidence, an addendum medical opinion was obtained in May 2014 to assist in determining whether the Veteran's psychiatric disability preexisted service.  At that time, the examiner found that the only evidence of a psychiatric disorder preexisting service is the Veteran's statement that he was seen by a psychiatrist for depression when he was 17 years old.  The medical examiner opined that, based on review of the medical records, the earliest documentation of psychiatric visits and treatment is in 1999, and there is no documentation of psychiatric treatment prior to 1999.  The medical examiner opined that the Veteran's sole report is not considered clear and unmistakable evidence and she is unable to confirm a preexisting condition.  

Weighing this evidence, the Board finds that the burden on VA to rebut the presumption of soundness has not been met.  While the Veteran's statements of prior treatment are probative, the May 2014 medical examiner stated that the Veteran's statements alone, without any supporting medical documentation, are not enough for her to opine that the condition preexisted service.  Therefore, based on the above, the Board finds that the evidence does not show by clear and unmistakable evidence that the disability preexisted service, and the Veteran is entitled to the presumption of soundness at service entrance.  38 C.F.R. § 3.304.  Therefore, this case converts to one for direct service connection.  See Wagner,   370 F.3d at 1096.  

Service Connection for an Acquired Psychiatric Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with schizoaffective disorder depressive type, which is a psychotic disorder.  See November 2011 and May 2014 VA examination reports; see also Diagnostic and Statistical Manual of Mental Disorders at 53 (Am. Psychiatric Ass'n 5th ed.) 2013 (DSM-5).  Psychosis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.

For a chronic disease, such as psychosis, service connection may be established under  38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including psychosis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.      § 1154(a); 38 C.F.R. § 3.303(a). 

A lay person is competent to report on the onset and reoccurrence of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed schizoaffective disorder was not incurred in-service, and may not be presumed to be incurred therein.  As psychosis is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  After a review of all the medical and lay evidence of record, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of psychosis in service or continuous symptoms since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b), including that symptoms of psychosis did not manifest to a compensable degree within one year of service separation.  

The evidence of record demonstrates that the Veteran has currently diagnosed schizoaffective disorder, depressive type.  See November 2011 and May 2014 VA examination reports.  Additionally, the Veteran is treated for this psychiatric disorder at VA.  See March 2012 VAMC mental health notes.  

The weight of the evidence demonstrates that the Veteran did not experience symptoms of psychosis while in service.  Service treatment records show that in May 1982 the Veteran was found by military police swearing and yelling in the street, and was abusive and combative.  At that time, the Veteran was found to be intoxicated and admitted to drinking one case of beer a day.  A diagnosis of alcohol abuse was rendered.  Additionally, in September 1982, the Veteran admitted to high intake of alcohol, including beer and liquor, and he stated he had a desire to stop drinking, but was unable to do so.  At that time, it was recommended the Veteran talk to the chaplain to initiate additional counseling.  

The Veteran was provided a VA medical opinion in May 2014.  There, the VA examiner specifically addressed the Veteran's in-service symptoms, including documentation that he was yelling, swearing, and being abusive and combative.  The VA examiner opined there was no evidence of psychosis or any mental health disorder at that time, and it is more likely than not that the Veteran's behaviors during service were related to his excessive use of alcohol.  

The Board finds this May 2014 opinion to have significant probative value.  The VA examiner, who is a clinical psychologist, reviewed the Veteran's claims file, including service treatment records and other medical records, and provided support for the conclusions in sufficient detail.  Furthermore, the in-service history of symptoms and diagnosis recorded during service was made contemporaneous to service, so is of more probative value than the more recent assertions regarding a history of psychological symptoms made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  Therefore, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience symptoms of psychosis while in service, and, consequently, did not experience chronic symptoms of psychosis while in service.  

Next, regarding whether the Veteran's symptoms were continuous since service, the Board finds that the weight of the medical and lay evidence demonstrates that the Veteran did not experience continuous symptoms of psychosis post-service.  Review of the post-service treatment records shows that the Veteran was hospitalized from May to July 1999 and treated for major depression with psychotic features.  At that time, the Veteran reported no previous psychiatric treatment; however, during July 1999 outpatient treatment, it was reported the Veteran has a long history of depression.  During the February 2004 VA hospitalization, the Veteran reported visual hallucinations seven to eight years prior, and reported post-service treatment in 1995 at Terrell State Hospital for suicidal ideation.  While it is unclear if the records are referring to the 1999 hospitalization or prior instances of hallucinations and psychiatric treatment, even if the Veteran was hospitalized in 1995 and did experience hallucinations in 1996, it is still approximately 12 years after service separation.  This multi-year gap between treatments is one factor, among others considered by the Board in this case, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board additionally has considered the Veteran's lay statements that he has a long history of depression in determining whether the Veteran experienced symptoms of psychosis continuously since service.  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Board finds that the Veteran is not competent to make a determination regarding whether his "long history of depression" is tantamount to experiencing symptoms of psychosis continuously since service.  Depression and psychosis are two separate disabilities, and, while the Veteran's schizoaffective disorder is a depressive type, schizoaffective disorder, depressive type is a complex medical and psychological question that would require a medical or licensed psychology professional to diagnosis.  See DSM-5 ("It requires clinical training to recognize when the combination of predisposing, precipitating, perpetuating, and protective factors has resulted in a psychopathological condition in which physical signs and symptoms exceed normal ranges"); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Young v. McDonald,	 766 F.3d 1348, 1353 (Fed. Cir. 2014) (lay evidence is not competent to diagnose post-traumatic stress disorder).  

The Veteran's statements even liberally construed, considered with the medical evidence of record, show post-service onset of symptoms of a psychosis, and that earlier symptoms of depression are due to non-service-related factors.  The Veteran has never reported that symptoms of psychosis started in service.  The Veteran has not reported at any time that he had symptoms of psychosis during service, or any time earlier than the seven to eight years prior to the February 2004 hospitalization.  See February 2004 VAMC mental health notes.  During the 1999 private hospitalization, the Veteran specifically denied previous psychiatric treatment, although during the November 2011 VA examination he reported that he was treated for depression prior to service.  These inconsistencies regarding the onset of depression in the record weigh against the Veteran's credibility as to the onset of symptoms; however, as for symptoms of psychosis, the Veteran has not reported or contended that such symptoms began during service or were continuous since service.  The vague statements regarding a "long history of depression," in addition to not even asserting a history of symptoms of psychosis until decades after service, are less credible and reliable compared to the more specific and reliable statements made contemporaneous to treatment, of no prior psychotic symptoms earlier than 1995 or 1996.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden, 125 F.3d at 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).   

Based on the above, the Board finds that the Veteran's lay statements regarding a long history of depression are not sufficient to establish a diagnosis of psychosis and do not reflect continuous symptoms of psychosis since service separation.  The evidence shows that the first instance of psychosis was in May 1999, or at earliest in 1996, over 13 years after service separation, and the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) are not met.  See Young, 766 F.3d at 1353.  

In addition, because the first instance of psychosis was at the earliest in 1996, over 13 years after separation from service, psychosis was not shown within the first year of discharge from service, so the presumptions under 38 U.S.C.A. §§ 1112, 1133 and 38 C.F.R. § 3.309 do not apply.  For these reasons, the criteria for presumptive service connection based on chronic in-service symptoms, continuous post-service symptoms, or psychosis to a compensable degree within one year of service have not been met.  

Finally, the Board finds that the Veteran's current schizoaffective disorder was not caused by, related to, or otherwise incurred in active duty, to include the in-service instances of yelling and swearing in the streets and being combative and abusive.  

As discussed above, the Veteran has not made any assertions that symptoms of psychosis began in service.  In the May 2014 VA examination report, the VA examiner opined that the Veteran's current schizoaffective disorder is less likely than not related to military service.  The VA examiner opined that the Veteran's in-service behavior is attributed to his excessive drinking of alcohol as the Veteran admitted to drinking one case of beer a day as well as liquor.  The VA examiner noted that there were no instances of psychosis documented in the Veteran's service treatment records, and so it was more likely than not that the Veteran's behavior in service was related to his excessive alcohol use.  The VA examiner additionally supports her opinion by addressing the post-service treatment records, which, while mentioning a history of depression, do not mention previous psychotic symptoms until more than 15 years after service discharge, and the Veteran denied having previous psychiatric treatment.  The VA examiner addressed the Veteran's reported post-service stressors, including homelessness and lack of organizational and family support, and opined that the current mental health disorder is secondary to those post-service life stressors. 

As discussed above, the Board finds the May 2014 opinion to have significant probative value.  The VA examiner based the opinion on review of the service treatment records, post-service treatment records and history, and lay statements, including the statements that the Veteran had a long history of depression.  Additionally, there is no medical nexus opinion to the contrary in the record.  For these reasons, direct service connection based on in-service events is not established.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the acquired psychiatric disorder was not incurred in or otherwise 

caused by active service, and may not be presumed to have been incurred therein.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include schizoaffective disorder depressed type, depressive disorder, and psychosis, is denied.  




____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


